DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 08/24/2022, in which Claim(s) 1-20 are presented for examination. Claim(s) 1 have been amended. Claims 2-20 are newly added. No claim(s) are canceled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 were filed after the mailing date of the notice of allowance on 07/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the applicant are:
Mehr et al. (US 2006/0168024 A1) teaches techniques for assigning reputations to email senders.  A sender with an unfavorable reputation may be denied a connection before resources are spent receiving and processing email messages from the sender. A sender with a favorable reputation may be rewarded by having safeguards removed from the connection, which also saves system resources.
Stein et al. (US 2014/0331283 A1) teaches differentiating between good content and bad content in a user-provided content system based on features identified in the content. A set of features is identified for the received messages. Each feature can be associated with one or more messages. The system tracks the rate at which the features are found in messages within the system, and a particular feature is identified for which occurrences of the feature in messages during a time interval exceeds a threshold value. The rate at which users pass the authentication is used to determine whether the identified feature is indicative of good or bad content. 
Chasin et al. (US 2013/0041955 A1) teaches systems and methods for allowing subscriber message sending profiles to be maintained and used in conjunction with behavior-based anomaly detection techniques and traditional content-based spam signature filtering to enable application of appropriate message disposition policies to outbound subscriber message traffic.
The above discussed references cited in the IDS do not teach the claimed limitation described in paragraph 10 below.

Response to Arguments
Double Patenting (DP):
Applicant submitted an eTD on 06/24/2022 to overcome DP rejection issued in the previous office action. The eTD has been approved. The DP rejection issued in the previous action has been withdrawn.

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 1 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 regarding claim(s) 1 have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1, 19 and 20, the prior art of record (Golan et al. (US 2009/0307320 A1; hereinafter Golan) in view of Sprosts et al. (US 2007/0079379 A1; hereinafter Sprosts)) does not disclose:
“4 determine a neighborhood component factor value based on the determination of whether the IP address associated with the electronic message is within or adjacent to the block of IP addresses that are known or authorized to send messages for the sender; 
determine whether one or more attributes included in a body of the electronic message match attributes historically seen in bodies of legitimate messages sent by the sender; and 
determine a message attribute component factor value based on the determination of whether the one or more attributes included in the body of the message match attributes historically seen in the bodies of the legitimate messages sent by the sender; and 
deliver the electronic message to a recipient of the electronic message based on the measure of authenticity.” in combination with other limitations recited as specified in the independent claim(s).

Rather, Golan teaches “filtering received messages to discard unsolicited messages using silverlist filters” ([0006] and [0016]). Similarly, Sprosts teaches “early detection of computer viruses and other message-borne threats” ([0045]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497